
	

113 HRES 505 IH: Strongly recommending that the United States renegotiate the return of the Iraqi Jewish Archive to Iraq.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 505
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Ros-Lehtinen (for herself, Mr. Israel, Mr. Deutch, Mr. Roskam, Mr. Nadler, Mr. Coffman, Mr. Grimm, Mrs. Lowey, Mr. Stivers, Mr. Chabot, Ms. Titus, Mr. Franks of Arizona, Mr. Johnson of Ohio, Mr. King of New York, Mr. Wolf, Mr. Weber of Texas, Ms. Frankel of Florida, Ms. Schakowsky, Ms. Wasserman Schultz, and Mr. Murphy of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Strongly recommending that the United States renegotiate the return of the Iraqi Jewish Archive to
			 Iraq.
	
	
		Whereas, before the mid-20th century, Baghdad had been a center of Jewish life, culture, and
			 scholarship, dating back to 721 B.C.;
		Whereas, as recently as 1940, Jews made up 25 percent of Baghdad's population;
		Whereas, in the 1930s and 1940s, under the leadership of Rasheed Ali, anti-Jewish discrimination
			 increased drastically, including the June 1–2, 1941, Farhud pogrom, in
			 which nearly 180 Jews were killed;
		Whereas, in 1948, Zionism was added to the Iraqi criminal code as punishable by death;
		Whereas, throughout 1950–1953, Jews were allowed to leave Iraq under the condition that they
			 renounce their citizenship;
		Whereas, as result of past persecution, few Jews remain in Iraq today, and many left their
			 possessions and treasured artifacts behind;
		Whereas the Ba'ath regime confiscated these artifacts, later dubbed the Iraqi Jewish Archive, from
			 synagogues and communal organizations;
		Whereas, on May 6, 2003, members of the United States Armed Forces discovered the Iraqi Jewish
			 Archive, which included 2,700 books and tens of thousands of documents, in
			 the heavily damaged and flooded basement of the Mukhabarat (secret police)
			 headquarters;
		Whereas, under great urgency and before adequate time could be dedicated to researching the history
			 of the Iraqi Jewish Archive, an agreement was signed between the National
			 Archives and Records Administration and the Coalition Provisional
			 Authority on August 20, 2003, stating that the Iraqi Jewish Archive would
			 be sent to the United States for restoration and then would be sent back
			 to Iraq after completion;
		Whereas, the Iraqi Jewish community is the constituency of the Archive and is now represented by
			 the diaspora outside Iraq;
		Whereas, the current Government of Iraq has publicly acknowledged the importance of the Archive and
			 demonstrated a shared respect for the wishes of the Iraqi Jewish diaspora
			 by attending the December 2013 burial of several Torah fragments from the
			 Archive in New York;
		Whereas United States taxpayers have invested $3,000,000 to restore the Iraqi Jewish Archive, and
			 the National Archives and Records Administration has worked diligently to
			 preserve the artifacts;
		Whereas the National Archives and Records Administration is displaying the Iraqi Jewish Archive in
			 Washington, DC, from October 11, 2013, to January 5, 2014, and in New York
			 City from February 4, 2014, to May 18, 2014; and
		Whereas the Iraqi Embassy to the United States has said that the Iraqi Jewish community, like other
			 communities in Iraq, played a key role in building the country, shared in
			 its prosperity, and also suffered exile and forced departure because of
			 tyranny: Now, therefore, be it
	
		That the House of Representatives—
			(1)strongly urges the Department of State to renegotiate with the Government of Iraq the provisions of
			 the original agreement that was signed between the National Archives and
			 Records Administration and the Coalition Provisional Authority in order to
			 ensure that the Iraqi Jewish Archive be kept in a place where its
			 long-term preservation and care can be guaranteed;
			(2)recognizes that the Iraqi Jewish Archive should be housed in a location that is accessible to
			 scholars and to Iraqi Jews and their descendants who have a personal
			 interest in it;
			(3)recognizes that the agreement between the National Archives and Records Administration and the
			 Coalition Provisional Authority was signed before knowing the complete
			 history of the Iraqi Jewish Archive; and
			(4)reaffirms the United States commitment to ensuring justice for victims of ethnic and religious
			 persecution.
			
